Citation Nr: 1204617	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss, from November 23, 1993 to October 21, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, since October 22, 2010.

(The Board addresses the claim of entitlement to an increased initial evaluation for asbestosis with pleural plaques in a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The RO's February 2008 rating decision granted service connection at a noncompensable initial evaluation for bilateral hearing loss, effective from November 23, 1993.  The Veteran subsequently filed a timely appeal of this decision.  In November 2010, the RO issued a rating decision granting an increased evaluation of 10 percent for the Veteran's bilateral hearing loss, effective October 22, 2010.  Accordingly, the Board's decision considers whether the Veteran's bilateral hearing loss warrants an initial compensable evaluation, from November 23, 1993 to October 21, 2010, and an increased evaluation in excess of 10 percent, since October 22, 2010.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  


FINDINGS OF FACT

1.  From November 23, 1993 to October 21, 2010,  the evidence of record shows no worse than Level IX hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  Since October 22, 2010, the evidence of record shows no worse than Level X hearing acuity in the right ear and Level I hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss, from November 23, 1993 to October 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss, since October 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the RO scheduled VA contract (QTC) audiological examinations in June 2009 and October 2010.  These examinations were performed by a Board Certified Audiologist that had reviewed the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The examination reports also addressed the functional impact of this condition on the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that either of these examinations was inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issues being addressed are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran is seeking an initial compensable evaluation for his service-connected bilateral hearing loss from November 23 1993 through October 21, 2010, and a rating in excess of 10 percent, since October 22, 2010.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Where a Veteran appeals the initial evaluation assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from level I to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).



I.  From November 23, 1993 to October 21, 2010

A July 1994 VA examination noted that the Veteran was unable to hear from his right ear.  An audiological evaluation was not conducted at that time, and the examination report did not include a diagnosis of hearing loss.  This examination is not probative for determining the appropriate rating to be assigned.

In September 2005, the Veteran underwent a QTC audiological examination.  The report included a history of the Veteran's bilateral hearing loss.  The report noted that the Veteran had to look at people speaking to him in order to understand them, had difficulty hearing the television, and had not missed any time from work due to this condition.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
65
80
100
LEFT
15
10
10
35
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 78 decibels in the right ear and 28 decibels in the left ear.  Speech recognition ability was 92 percent in the right ear and 100 percent in the left ear.  

In June 2009, the Veteran underwent a QTC audiological examination.  The examination report included a history of the Veteran's current bilateral hearing loss.  
Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
90
105
105
LEFT
30
20
25
55
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 93.75 decibels in the right ear and 41.25 decibels in the left ear.  Speech recognition ability was 60 percent in the right ear and 96 percent in the left ear.  The examiner noted that this condition was communicatively handicapping, but had no effect on the Veteran's usual occupation. 

The September 2005 QTC audiological examination demonstrates, that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  However, the right ear hearing loss shown by this examination qualifies as an exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86(a).  Using Table VIa, the Veteran's right ear exhibits Level VII hearing acuity. See 38 C.F.R. § 4.85, Table VIa.  Using Table VII, Level VII hearing acuity in the right ear and Level I hearing acuity in the left ear results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Using Table VI, the June 2009 audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level VIII hearing acuity in the right ear hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right ear hearing loss shown in this audiological examination also qualifies as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VIa, the Veteran's right ear exhibited Level IX hearing acuity. See 38 C.F.R. § 4.86(a).  Using Table VII, Level IX hearing and Level I hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Accordingly, from November 11, 1993 to October 21, 2010, a compensable rating is not warranted.

II.  Since October 22, 2010

On October 22, 2010, the Veteran underwent a third QTC audiological examination.  The examination report included a history of the Veteran's bilateral hearing loss.  The report noted the Veteran's current complaints of having difficulty hearing and constant ringing in both ears.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
80 
90
90
105
105
LEFT
25
35
40
60
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 97.5 decibels in the right ear and 53.75 decibels in the left ear.  Speech recognition ability was 56 percent in the right ear and 96 percent in the left ear.  The examiner noted that the Veteran's hearing loss disability had no effect on his usual occupation, and that this condition was communicatively handicapping.

Using Table VI, the October 2010 QTC audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level IX hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right ear hearing loss shown in this audiological examination qualifies as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VIa, the Veteran's right ear exhibited Level X hearing acuity during the October 2010 examinations. See 38 C.F.R. § 4.85, Table VI.  Using Table VII, Level X hearing acuity and Level I hearing acuity results in a 10 percent disability evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.   Thus, since October 22, 2010, the criteria for an evaluation in excess of 10 percent is not warranted.  

III.  Other Considerations

The Board has considered the issue of whether the schedular evaluations assigned are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The staged schedular evaluations assigned to the Veteran's bilateral hearing loss are not inadequate.  Higher disability evaluations are provided for certain manifestations of the Veteran's bilateral hearing disability, but the medical evidence reflects that those manifestations are not present in this case.  

From November 23, 1993 to October 21, 2010, the Veteran's bilateral hearing loss was been manifested by no more than Level IX hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When comparing this disability picture with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's bilateral hearing loss disability, from November 23, 1993 to October 21, 2010, is not inadequate.  A compensable rating is provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case.  

Since October 22, 2010, the Veteran's bilateral hearing loss has been manifested by no more than Level X hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When comparing this disability picture with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's bilateral hearing loss disability, since October 22, 2010, is not inadequate.  A higher rating is provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case.  The criteria for the currently assigned staged disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As the noncompensable evaluation represents the greatest degree of impairment shown from November 23, 1993 to October 21, 2010, and a 10 percent evaluation represents the greatest degree of impairment, since October 22, 2010, there is no basis for additional staged ratings.  38 U.S.C.A. § 5110 (West 2002); see Fenderson, 12 Vet. App. at 126.  

As the preponderance of the evidence is against the claim for ratings in excess of those currently assigned for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and increased ratings are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable evaluation for bilateral hearing loss, from November 23, 1993 to October 21, 2010, is denied.

An evaluation in excess of 10 percent for bilateral hearing loss, since October 22, 2010, is denied.



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


